Exhibit 10.2

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of July 27, 2012, made by VARSITY AP HOLDING
CORPORATION, a Georgia corporation, GCP AMERIFILE COINVEST INC., a Delaware
corporation, VARSITY AP HOLDINGS LLC, a Delaware limited liability company,
AMERIFILE, LLC, a Delaware limited liability company, PEACHTREE BUSINESS
PRODUCTS, LLC, a Delaware limited liability company, and AP RE LLC, a Georgia
limited liability company (each, an “Additional Grantor”), in favor of GENERAL
ELECTRIC CAPITAL CORPORATION, as collateral agent and administrative agent (in
such capacity, the “U.S. ABL Collateral Agent”) for the banks and other
financial institutions (the “Lenders”) from time to time parties to the ABL
Credit Agreement referred to below and the other Secured Parties (as defined
below). All capitalized terms not defined herein shall have the meaning ascribed
to them in the U.S. Guarantee and Collateral Agreement referred to below, or if
not defined therein, in the ABL Credit Agreement.

W I T N E S S E T H :

WHEREAS, HD Supply, Inc., a Delaware corporation (the “Parent Borrower”), the
Subsidiary Borrowers party thereto, General Electric Capital Corporation, as
administrative agent and collateral agent, GE Canada Finance Holding Company, as
Canadian administrative agent and Canadian collateral agent, and the Lenders are
parties to an ABL Credit Agreement, dated as of April 12, 2012 (as amended,
supplemented, waived or otherwise modified from time to time, the “ABL Credit
Agreement”);

WHEREAS, in connection with the ABL Credit Agreement, the Parent Borrower and
certain of its Subsidiaries are, or are to become, parties to the U.S. Guarantee
and Collateral Agreement, dated as of April 12, 2012 (as amended, supplemented,
waived or otherwise modified from time to time, the “U.S. Guarantee and
Collateral Agreement”), in favor of the U.S. ABL Collateral Agent, for the
benefit of the Secured Parties (as defined in the U.S. Guarantee and Collateral
Agreement);

WHEREAS, each Additional Grantor is a member of an affiliated group of companies
that includes the Parent Borrower and each other Grantor; the proceeds of the
extensions of credit under the ABL Credit Agreement will be used in part to
enable the Borrowers to make valuable transfers to one or more of the other
Grantors (including each Additional Grantor) in connection with the operation of
their respective businesses; and the Borrowers and the other Grantors (including
each Additional Grantor) are engaged in related businesses, and each such
Grantor (including each Additional Grantor) will derive substantial direct and
indirect benefit from the making of the extensions of credit under the ABL
Credit Agreement;

WHEREAS, the ABL Credit Agreement requires each Additional Grantor to become a
party to the U.S. Guarantee and Collateral Agreement; and

WHEREAS, each Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the U.S. Guarantee and
Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. U.S. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, each Additional Grantor, as provided in subsection 9.15 of
the U.S. Guarantee and Collateral Agreement, hereby becomes a party to the U.S.
Guarantee and Collateral Agreement as a Guarantor,



--------------------------------------------------------------------------------

Grantor and, except for AP RE LLC, Pledgor thereunder with the same force and
effect as if originally named therein as a Guarantor, Grantor and, except for AP
RE LLC, Pledgor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor, Grantor and,
except for AP RE LLC, Pledgor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules 1, 2, 3, 4, and
5 to the U.S. Guarantee and Collateral Agreement, and such Schedules are hereby
amended and modified to include such information. Each Additional Grantor hereby
represents and warrants that each of the representations and warranties of such
Additional Grantor, in its capacities as a Guarantor, Grantor and, except for AP
RE LLC, Pledgor, contained in Section 4 of the U.S. Guarantee and Collateral
Agreement is true and correct in all material respects on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date. Each Additional Granting Party hereby grants, as and to the same extent as
provided in the U.S. Guarantee and Collateral Agreement, to the U.S. ABL
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in the Collateral (as such term is defined in Section 3.1 of the U.S.
Guarantee and Collateral Agreement) and, except for AP RE LLC, the Pledged
Collateral (as such term is defined in the U.S. Guarantee and Collateral
Agreement) of such Additional Granting Party, except as provided in Section 3.3
of the U.S. Guarantee and Collateral Agreement.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

VARSITY AP HOLDING CORPORATION By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: Treasurer GCP AMERIFILE COINVEST INC. By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: Treasurer VARSITY AP HOLDINGS LLC By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: Treasurer AMERIFILE, LLC By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: Treasurer PEACHTREE BUSINESS PRODUCTS, LLC By:
 

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: Treasurer AP RE LLC By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: Treasurer

 

3



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date hereof by:

 

GENERAL ELECTRIC CAPITAL CORPORATION, as U.S. ABL Collateral Agent and
Administrative Agent

By:  

/s/ Steven Flowers

  Name: Steven Flowers   Title: Duly Authorized Signatory

 

4



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to

U.S. Guarantee and Collateral Agreement

Schedule 1

Notices, requests or demands to or upon any Grantor under the U.S. Guarantee and
Collateral Agreement shall be made to such Grantor as follows:

Any of:

Varsity AP Holding Corporation

GCP Amerifile Coinvest Inc.

Varsity AP Holdings LLC

Amerifile LLC

Peachtree Business Products, LLC

AP RE LLC

3100 Cumberland Boulevard,

Suite 1700

Atlanta, GA, 30339

Attention: Ricardo Nunez

Telephone: (770) 852-9321

HDS IP Holding, LLC

101 Convention Center Drive, Suite 850

Las Vegas, NV 89109

Attention: Ricardo Nunez

Telephone: (770) 852-9321

with copies to

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Paul Brusiloff, Esq.

Facsimile: (212) 521-7015

Telephone: (212) 909-6000

 

A-1



--------------------------------------------------------------------------------

Supplement to

U.S. Guarantee and Collateral Agreement

Schedule 2

Pledged Stock:

 

Pledgor

  

Issuer

  

Class of Stock or Interests

   Par
Value      Certificate
No(s).      Number of
Shares or
Interests
Pledged      % of All
Issued
Capital
or Other
Equity
Interests
of Issuer
Pledged  

Varsity AP Holding Corporation

  

Varsity AP Holdings LLC

   Membership Interests      n/a         n/a         36,383,200         71.2 % 

GCP Amerifile Coinvest Inc.

  

Varsity AP Holdings LLC

   Membership Interests      n/a         n/a         919,800         1.8 % 

Varsity AP Holdings LLC

  

Amerifile LLC

   Membership Interests      n/a         n/a         n/a         100 % 

Amerifile LLC

  

Peachtree Business Products, LLC

   Membership Interests      n/a         n/a         n/a         100 % 

Peachtree Business Products, LLC

  

AP RE LLC

   Membership Interests      n/a         n/a         n/a         100 % 

Supplement to

U.S. Guarantee and Collateral Agreement

Schedule 3

Intellectual Property Filings

United States Patent and Trademark Office (“USPTO”)

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
July 27, 2012, made by the signatories thereto in favor of General Electric
Capital Corporation, as administrative agent and collateral agent, to be filed
with the Trademark Division of the United States Patent and Trademark Office.

United States Copyright Office (“USCO”)

Grant of Security Interest in Copyrights, dated as of July 27, 2012, made by the
signatories thereto in favor of General Electric Capital Corporation , as
administrative agent and collateral agent, to be filed with the United States
Copyright Office.

Existing Security Interests

UCC Filings

 

Granting Party

  

State

  

Filing Office

  

Document Filed

Varsity AP Holding Corporation

   Georgia    Cooperative Authority    UCC-1 Financial Statement

GCP Amerifile Coinvest Inc.

   Delaware    Delaware Secretary of State    UCC-1 Financial Statement

Varsity AP Holdings LLC

   Delaware    Delaware Secretary of State    UCC-1 Financial Statement

Amerifile LLC

   Delaware    Delaware Secretary of State    UCC-1 Financial Statement

Peachtree Business Products, LLC

   Delaware    Delaware Secretary of State    UCC-1 Financial Statement

 

A-2



--------------------------------------------------------------------------------

Granting Party

  

State

  

Filing Office

  

Document Filed

AP RE LLC

   Georgia    Cooperative Authority    UCC-1 Financial Statement

Supplement to

U.S. Guarantee and Collateral Agreement

Schedule 4

 

Legal Name

  

Jurisdiction of Organization

Varsity AP Holding Corporation

   Georgia

GCP Amerifile Coinvest Inc.

   Delaware

Varsity AP Holdings LLC

   Delaware

Amerifile LLC

   Delaware

Peachtree Business Products, LLC

   Delaware

AP RE LLC

   Georgia

Supplement to

U.S. Guarantee and Collateral Agreement

Schedule 5

Patents

None.

Copyrights

Amerifile, LLC

 

Title

  

Registration No.

  

Registration Date

AmeriFile Spring/Summer Catalog U

   TX0006838826    May 2, 2008

Trademarks

Peachtree Business Products, LLC

 

TRADEMARK

  

Status

  

Reg. No. / App. No.

  

Reg. Date / App. Date

FIDO HOUSE (and design)

   Registered    2736417    July 15, 2003

FIDO FRESHHANDS

   Pending    85312225    May 4, 2011

Amerifile, LLC

 

TRADEMARK

   Status    Reg. No.    Reg. Date

AMERIFILE

   Registered    3688792    September 29, 2009

 

A-3



--------------------------------------------------------------------------------

TRADEMARK

   Status    Reg. No.    Reg. Date

ESSENTIAL PRODUCTS FOR AN EFFICIENT PRACTICE

   Registered    3683191    September 15, 2009

AMERIFILE

   Registered    3371018    January 15, 2008

WALLSTRETCHER

   Registered    2311197    January 25, 2000

AMERILFE (and design)

   Registered    2231634    March 16, 1999

Supplement to

U.S. Guarantee and Collateral Agreement

Schedule 6

None.

 

A-4